DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 6, “wherein, the overspeed detector magnet” has been deleted and replaced with -- wherein the overspeed detector magnet--.
Claim 5, line 2, “wherein, the kinematic constraint element” has been deleted and replaced with -- wherein the kinematic constraint element --.
Claim 6, line 2, “wherein, the kinematic constraint element” has been deleted and replaced with -- wherein the kinematic constraint element --.
Claim 7, line 2, “wherein, the kinematic constraint element” has been deleted and replaced with -- wherein the kinematic constraint element --.
Claim 10, line 2, “wherein, the kinematic constraint element” has been deleted and replaced with -- wherein the kinematic constraint element --.
Claim 11, line 2, “wherein, the overspeed detector magnet” has been deleted and replaced with -- wherein the overspeed detector magnet--.

Claim 14, line 2, “wherein,” has been deleted and replaced with –further comprising a controlling element to provide a constant force to keep the overspeed detector magnet in a stable position of the kinematic constraint element until a desired counter-force of sufficient magnitude occurs wherein--.
Claim 15, line 2, “wherein, the kinematic constraint element” has been deleted and replaced with -- wherein the kinematic constraint element --.
Claim 16, line 2, “wherein, the kinematic constraint element” has been deleted and replaced with -- wherein the kinematic constraint element --.
Claim 19, line 2, “wherein, the reaction surface” has been deleted and replaced with -- wherein the reaction surface --.
Claim 20, line 2, “wherein, the periodic feature” has been deleted and replaced with -- wherein the periodic feature --.
Claim 22, line 2, “wherein, the reaction surface” has been deleted and replaced with -- wherein the reaction surface --.
Claim 25, line 2, “wherein, the controlling element” has been deleted and replaced with -- wherein the controlling element --.
Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on June 13, 2022.

Election/Restrictions
	Claims 1,3-8,10-11,14-17,19-23 and 25 are allowable.  Claims 6-7, 11, 14-17, and 19-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on October 4, 2021, is hereby withdrawn and claims 6-7, 11, 14-17, and 19-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
	Applicant’s arguments, see page 5 of the Remarks filed May 4, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious all of the limitations of amended claim 1. The prior art of record that teaches similar overspeed detector magnet mechanisms maintain an overlapping position between the magnet and the conductor or reaction surface during normal operation, as well as during braking. Therefore, the limitations of claim 1 that define the partially overlapping position between the magnet and reaction surface and subsequent increase in the overlap area during braking operation distinguish claim 1 over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654